Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities: “and,” in lines 2 and 8 should be --and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the controller" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The specification discloses that the CPU functions as the controller unit 2031 (paragraph 173 of published speciation). The information processing apparatus is separate from the gaming machine (Fig. 2). The specification discloses multiple controllers (For example, controller unit 2041 for gaming 
Claims 3-5 and 12 are rejected by dependency. 

Claim 2 recites a gaming machine comprising the interface according to claim 2; the controller according to claim 2. The claim is indefinite because the interface and controller of claim 2 are not part of the gaming machine. Claim’s 2 interface and controller is part of the information processing apparatus. Applicant’s specification discloses that the information processing apparatus (2030 in Fig. 2) is separate from the gaming machine (2050). Although the gaming machine comprises a controller unit (2041 in Fig. 2) and an interface unit, they are not configured the same way as recited in claims 1-2. The interface of the information processing apparatus is configured to receive environmental information from an environmental sensing unit of one or more gaming machines whereas the interface of the gaming machine is configured to transmit environmental information to the information processing apparatus. Claim 2 indicates that the controller of tine information processing apparatus creates the floor map by correspondingly associating the image information received; whereas the specification discloses that the “The controller unit 2041 is configured to send locational information for locating the gaming machine 2050 on the floor map to the information processing apparatus 2030”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is directed to the gaming machine comprising the interface according to claim 2 and the controller according to claim 2. Claim 12 is an improper dependent claim because the claim fails to further limit the subject matter of the claim upon which it depends (fails to further limit the claim information processing apparatus of claims 1 and 2). In addition, claim 12 includes portions of claim 2 and fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

As indicated in MPEP 804.01the prohibition against nonstatutory double patenting rejections under 35 USC 121 does not apply because:
The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440

Claims 1-5, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7 of U.S. Patent No. 10,650,634. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, claim 1 of US 10650634 discloses an information processing apparatus comprising: an interface capable of receiving image information obtained 
Clams 2, 5 are taught by claim 1 and 6 (specifically in claim 1) of US 10650634.
Claim 3 is taught by claim 8 (and claims 1, 6-7 by dependency) of US 10650634. 
Claim 4 is taught by claim 9 (and 1, 6 and 7 be dependency) of US 10650634.
Claims 8 is taught by claims 1 and 6 of US 10650634.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Block (US 2011/0183732)


a display device (gaming machines comprises display screens to display game; paragraphs 77, 95 and Fig. 10); and 
an environmental sensing unit including an image capturing unit operatively arranged to obtain image information corresponding to a gaming machine environment (various environmental sensors including cameras, paragraphs 54-55, 61, 84, 120, 139 and Fig. 10);
wherein the image information obtained by the image capturing unit is communicated from the gaming machine to a processor; wherein, the processor generates and displays a map of the position of the gaming machine within the gaming machine environment; and, wherein the map includes a selectable icon describing a range and direction of detection of the environmental sensing unit (The claim does not indicate the gaming machine is configured to transfer the image information to the processor. Therefore the claim limitation of, “wherein the image information obtained by the image capturing unit is communicated from the gaming machine to a processor” does not further limit the structure of the gaming machine. The claim limitation also recites, “communicated from the gaming machine to a processor” indicating that the processor is separate from the gaming machine. The claim limitation of “the processor generates and displays a map of the position of the gaming machine within the gaming machine environment; and wherein the map includes a selectable icon describing a range and direction of detection of the environmental sensing unit” further describes an operation of the processor and fails to further limit the gaming machine.).

14. Block discloses the gaming machine of claim 13, wherein the image capturing unit is comprises a camera (1091 in Fig. 10 and paragraphs 54, 120).

15. Block discloses the gaming machine of claim 13, wherein the environmental sensing unit comprises one or more of a microphone, a photodetector, an oxygen sensor, and a thermometer (microphone, light detector; heat sensor/thermometer paragraphs 27, 54, 61, 84, 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) in view of Oberberger (US 2006/0252530).

1. Block discloses an information processing apparatus (380 in Fig. 3) comprising: 
an interface capable of receiving image information (interface for network in Fig. 3) obtained from an environmental sensing unit (environmental sensors including cameras, paragraphs 54-55, 61, 84, 120, 139) of each of one or more gaming machines 
a central processing unit programmed (processor 386in Fig. 3) to display the image information received from each of the one or more gaming machines on a display device (Sensors are used to determine various environmental information pertaining to 
Block discloses the claimed invention but fails to teach that the image information is displayed at predetermined intervals. However, such modification would have been obvious to one of ordinary skilled in the art. In an analogues art to tracking and monitoring in a gaming hall, Oberberger discloses that the displayed information about the casino floor and casino environment may be filtered and displayed (paragraphs 154). The displayed information is updated on variety of conduction such as for example: at scheduled and/or periodic intervals; upon demand (paragraph 154). Retrieving and displaying information at predetermined intervals will use less resources than transmitting and displaying information continually in real time. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Block' invention and Transmitting and retrieving information at predetermined intervals in order to provide the predictable result of using less resources.

2. Block discloses the information processing apparatus according to claim 1, wherein the one or more gaming machines are installed in a gaming hall and are mapped to corresponding positions on a floor map of the gaming hall, and wherein the controller is programmed to create the floor map by correspondingly associating the 

3. Block discloses the information processing apparatus according to claim 2, further comprising an input device capable of receiving an input requesting from the one or more gaming machines installed in the gaming hall (settings can indicate specific types of object to be shown; i.e. selecting particular machines; Fig. 7, paragraph 119), image information in accordance with a user operation of the floor map, wherein the interface is programmed to transmit instructions requesting transmission of image information to one or more of the gaming machines designated by the user operation, and wherein the controller is programmed to display the requested and transmitted image information on the display device (Fig. 7, paragraph 119).

4. Block discloses the information processing apparatus according to claim 2, wherein the controller is programmed to: determine whether the image information received at the interface includes information pertaining to a predetermined number or more of persons; and where it is determined that the image information includes the 

8. Block in view of Oberberger  discloses the information processing apparatus according to claim 1, wherein each of the environmental sensing units includes a camera capable of obtaining image information (cameras, paragraphs 54, 59, 70, 79, 88, 120, 139); the interface is capable of receiving the image information captured by each of the cameras; and the controller is programmed to display an image obtained by each of the cameras on the display device at predetermined intervals (See rejection for claim 1 and Oberberger paragraph 154.).

12. Block in view of Oberberger a gaming machine comprising: the interface according to claim 2: the controller according to claim 2; and a display device, wherein the controller is programmed to determine whether image information received at the interface includes information pertaining to a predetermined number or more of persons; and where it is determined that the image information includes the predetermined number or more of persons, perform display control to highlight the image information in displaying the image information on the display device (Due to the 112 issues it is not .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) and Oberberger (US 2006/0252530) as applied to claim 1 above, and 
further in view of Tsujimura (JP 08251467A) (based on the provided translation in the parent application).

5. Block discloses the information processing apparatus according to claim 2, wherein, the floor map includes: one or more selectable icons describing positions of the one or more gaming machines within the gaming hall (selectable and/or dynamic overlay objects/ icon which causes popup displays, paragraphs 60, 78, 119, Figs. 1 and 2). However, Block fails to teach a range and direction of detection of the environmental sensing unit, by associating the environmental information received from the environmental sensing unit of each of the gaming machines with a position of each of the one or more gaming machines. In an analogous art to surveillance systems, Tsujimura discloses a map (top portion of Fig. 2) includes a selectable icon (camera icons 42-1 - 42-7, paragraphs 20-21) corresponding to the image capturing device (detailed view in Fig. 3) and the selectable icon (selectable camera icon, paragraphs 21-22) describes the range and direction of detection of the image capturing device (direction as indicated in Fig. 2, and range of angle, 54 within the allowable range 52 in Fig. 3, paragraphs 23), wherein, upon selecting the selectable icon, an image captured .

Claims 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) and Oberberger (US 2006/0252530) as applied to claim 1 above, and further in view of Russell (US 7,951,003).

6. Block discloses the information processing apparatus according to claim 1, wherein each of the one or more environmental sensing units further comprises one or more temperature sensors (heat sensors, paragraphs 54, 84) but fails to explicitly teach that the temperature sensor obtains temperature information indicating an internal temperature of each of the one or more gaming machines and the interface is configured to receive the temperature information indicating an internal temperature of 

9. Block discloses the information processing apparatus according to claim 6, wherein each of the environmental sensing units includes a camera capable of obtaining image information  (cameras, paragraphs 54, 59, 70, 79, 88, 120, 139); the interface is capable of receiving the image information captured by each of the cameras  (cameras, paragraphs 54, 59, 70, 79, 88, 120, 139); and when a selectable icon on the floor map is selected, the controller is programmed to obtain and display to the display device an image obtained from the camera corresponding to the environmental sensing unit associated with the selected icon (selectable and/or dynamic overlay objects/ icon which causes popup displays, paragraphs 60, 78, 119, Figs. 1 and 2). 

. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732) and Oberberger (US 2006/0252530) as applied to claim 1 above, and 
further in view of Johnson (US 2008/0113802).

7. Block discloses the information processing apparatus according to claim 1, wherein each of the one or more environmental sensing units further comprises one or more temperature sensors (heat sensors, paragraphs 54, 84) but fails to explicitly teach that the temperature sensor obtains temperature information indicating an external temperature of each of the one or more gaming machines and the interface is configured to receive the temperature information indicating an external temperature of each of the one or more gaming machines as the environmental information. However, such modification would have been obvious to one of ordinary skilled in the art. In an analogues art to tracking and monitoring in a gaming hall, Johnson discloses that a gaming machine includes external temperature sensors in order to confirm that sufficient cooling of the machine is occurring (paragraphs 10, 59). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Block' invention and receive external temperature of the gaming machine as the environmental information in order to confirm that sufficient cooling of the machine is occurring.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2011/0183732), Oberberger (US 2006/0252530) and Russell (US 7,951,003) as applied to claim 6 above, and further in view of Tsujimura (JP 08251467A) (based on the provided translation in the parent application).)

11. Block discloses the information processing apparatus according to claim 6 but fails to teach that the images corresponding to the one or more selectable icons describe a range and rotational direction of detection of each of the one or more environmental sensing units. In an analogous art to surveillance systems, Tsujimura discloses a map (top portion of Fig. 2) includes a selectable icon (camera icons 42-1 - 42-7, paragraphs 20-21) corresponding to the image capturing device (detailed view in Fig. 3) and the selectable icon (selectable camera icon, paragraphs 21-22) describes the range and rotational direction of detection of the image capturing device (direction as indicated in Fig. 2, and range of angle, 54 within the allowable range 52 in Fig. 3, paragraphs 23), wherein, upon selecting the selectable icon, an image captured by the image capturing device is displayed to a display device (video window on operation panel 444, with additional zooming operation, paragraph 22, Fig. 2). Tsujimura discloses that the map with the video icon provides a system in which the camera position can be easily operated and visually understood (paragraph 5). The map and information also provides a plurality of characteristics and information of the cameras so that it can be easily viewed and understood (paragraphs 6-7). Therefore it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASSON H YOO/           Primary Examiner, Art Unit 3715